Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 1-21 are pending.  
Priority
Instant application 16880275, filed 05/21/2020 claims no benefit.
Information Disclosure Statement
	All references from the IDS received 6/10/2020 have been considered unless marked with a strikethrough.

Response to Restriction Election
	In the response received 08/24/2022, Applicant elects metallic nanoparticles without traverse.  If the elected specie is not identified in the art then Examiner will expand his search. 
	Claim 6-8 are withdrawn as not reading on metallic nanoparticles.

Claims Rejection -- 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Note on claim interpretation:
The rejections below are based on the broadest reasonable interpretation.  In the specification, gold nanoparticles are dispersed in natural background water and then treated with a light source.  At some wavelengths the temperature is observed to rise and based on this temperature rise the samples demonstrated separation.  Art that teaches nanoparticles in water that are exposed to light sources would be expected to behave similarly even though the art may not explicitly be directed to separation of hydrogen isotopes.

Claim(s) 1-5, 9-10, 14, 17-21   is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by US-20100254911 (“the ‘911 publication”).
This rejection applies to the specie wherein the nanoparticle is gold and/or gadolinium doped gold nanoparticles.
The instant specification runs an experiment where base water containing gold nanoparticles is heated using a specific wavelength, and then it uses temperature increase as a measure to show that separation takes place.
In the ‘911 publication the same experiment is performed using gold nanoparticles in water:
The light absorbing character of GSS nanoparticles in the visible to Near Infrared (NIR) wavelength range makes the particles generate heat as a result of such absorption making them useful for therapeutic hyperthennia applications. FIG. 20 shows the rise in temperature of solution containing GSS nanoparticles (10 mg/mL) when illuminated with 785 nm NIR laser. The laser output was maintained at 350 mA during the experiment. GSS nanoparticles showed a rise of .about.15.degree. C. in 5 minutes on continuous illumination with NIR laser as compared to about 1.degree. C. rise observed with nanopure water. For hyperthermia, an increase of about 8-10.degree. C. over the normal physiological temperature is known to cause disruption of the cellular metabolism leading to eventual death. From the above results it is apparent that GSS nanoparticles are capable of sufficiently elevating the temperature to kill tumor cells.



    PNG
    media_image1.png
    343
    351
    media_image1.png
    Greyscale
.
Further, the ‘911 publication teaches:

The GSS nanoparticles have an absorption maximum at about 530 nm and, in general, strongly absorbs in the region of 450 to 850 nm.

Thus, the ‘911 publication teaches the overall process and the result would be reasonably expected from since the same procedure is used as in the instant specification.
Further, particle sizes are taught in FIG 5A-6 for example – 50-100 nm.
The ‘911 publication teaches an absorption maximum 530 nm and the strongly absorbing region of 450 to 850, the temperature rises see Figure 20 at 300 seconds, the light converts to thermal energy, the water is concentrated and no amount is required by the claim, the concentration of the remaining isotopes would be reasonable expected since the experimental is the same in both the instant specification and this example.  Further, the example teaches a wavelength of 785 which is within the range of instant claim 14.
Further, as evidenced by the heat generated the light matched the plasmonic resonance wavelength of the gold nanoparticle.  Since the experimental is the same process as found in the instant specification there is the expectation that the functional limitations would be met.  For example, the concentration of the isotopes in solution would be expected to meet the limitations of claim 20-22.

Claim(s) 1-5, 9-10, 14-16, 18-21   is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the article to Sendroiu et al. (“the S article”, Phys. Chem. Chem. Phys., 2006, 8, 1430-1436).
The S article teaches gold, organic and zinc coated gold nanoparticles be treated with a light source and wavelength to produce a plasmonic resonance in an aqueous solution.  Background deuterium and tritium are necessarily present at the natural abundance levels as in the rejection above and as required by the instant specification.  The nanoparticles in the S article are functionalizes and the S article teaches that functionalization can change the absorbance and max absorbance wavelengths.  In some examples, the nanoparticles are 12.0 nm and the absorbance maximum is 522 nm (3.1 for example).  The S article teaches that vibrational relaxation and hence dissipation of the absorbed energy as heat takes place (page 1432, second column).  Based on at least the specification, treating particles with at the plasmonic excitation wavelength would be expected to produce some heat, which leads to separation in the water.  There is a natural abundance of both deuterium and tritium in water.  The nanoparticles are gold.  The nanoparticles are taught to be 12 nm gold clusters.  The clusters are scanned across the plasmonic regions.  

Claim(s) 1-5, 9-10, 12-13, 15-16, 18-21 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by US-20080245430 (“the ‘430 publication”).
The ‘430 publication teaches gold nanoparticles in water.
[0040] FIG. 1 is a simplified diagram of a microfluidic system including a channel over a base placed with an array of nanoparticles according to an embodiment of the present invention. This diagram is merely an example, which should not unduly limit the scope of the claims herein. One of ordinary skill in the art would recognize many variations, alternatives, and modifications. As shown, the microfluidic system includes a channel structure 120 in micrometer scale. For example, the channel structures can be provided by casting from poly-dimethylsiloxane (PDMS) sealed to a base region 100. In one embodiment, a standard microchannel ranged in width from about 20 .mu.m to about 60 .mu.m and the heights all at about 5 .mu.m can be used and sealed to a glass substrate with a prefabricated gold (Au) nanoparticle array (labeled as 130). Then the microchannel is filled (at least partially) with a working fluid. Unless noted otherwise, de-ionized water is used exclusively as the working fluid 110. The array of Au nanoparticles can be created by block-copolymer lithography. The particle size and inter-particle spacing distribution determines a plasmon resonance frequency associated with a strong absorbance band. Details of the fabrication as well as the characterization of the nanoparticle array can be found in a later section of the specification.

Further, as shown in figure 2 for example, the particles are hit with a laser – electromagnetic light.  

    PNG
    media_image2.png
    361
    493
    media_image2.png
    Greyscale
.
The ‘430 publication teaches particle diameters in for example FIG 16 which overlap with the instant claims. 
The ‘430 publication teaches using a laser at focused wavelengths near the plasmon resonance frequency to induce excitation:
For example, the electromagnetic radiation is a laser beam in 532 nm wavelength with power of 14 mW and a beam spot diameter of about 10 .mu.m. In one embodiment, the localized heating of the portion of the one or more physical structures can be achieved by using a focused laser beam with a frequency close to a plasmon resonance frequency range to induce a plasmon resonance excitation of the portion of the one or more physical structures.

	Further, the ‘430 publication teaches 532 nm.  The ‘430 publication teaches heat release which according to the specification would make one expect separation.


Claim Rejection – 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-5, 9-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US-20100254911 (“the ‘911 publication”).
The ‘911 publication teaches as disclosed above and at least those teachings are incorporated by reference herein.
The ‘911 publication fails to explicitly teach surface area, or examples using specific ranges of wavelengths, or plasmonic percentages.
However, the ‘911 publication teaches overlapping particle size ranges such that one would expect similar surface area with these particle size ranges taught by the ‘911 publication.  Further, the ‘911 publication teaches overlapping ranges of wavelengths and some of these wavelengths include the wavelengths that lead to plasmonic percentages.
Thus, it would have been prima facie obvious to one having ordinary skill in the art to optimize these parameter ranges taught by the ‘911 publication because overlapping ranges and sizes are taught in the ‘911 publication but are not taught in an example.  One would expect success using an overlapping range because the ‘911 publication teaches these ranges for these particles. See for example 2144.05 I and II.
I.   OVERLAP OF RANGES
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range."). Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).
"[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005)(claimed alloy held obvious over prior art alloy that taught ranges of weight percentages overlapping, and in most instances completely encompassing, claimed ranges; furthermore, narrower ranges taught by reference overlapped all but one range in claimed invention). However, if the reference’s disclosed range is so broad as to encompass a very large number of possible distinct compositions, this might present a situation analogous to the obviousness of a species when the prior art broadly discloses a genus. Id. See also In re Baird, 16 F.3d 380, 29 USPQ2d 1550 (Fed. Cir. 1994); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); MPEP § 2144.08.
A range can be disclosed in multiple prior art references instead of in a single prior art reference depending on the specific facts of the case. Iron Grip Barbell Co., Inc. v. USA Sports, Inc., 392 F.3d 1317, 1322, 73 USPQ2d 1225, 1228 (Fed. Cir. 2004). The patent claim at issue was directed to a weight plate having 3 elongated openings that served as handles for transporting the weight plate. Multiple prior art patents each disclosed weight plates having 1, 2 or 4 elongated openings. 392 F.3d at 1319, 73 USPQ2d at 1226. The court stated that the claimed weight plate having 3 elongated openings fell within the "range" of the prior art and was thus presumed obvious. 392 F.3d at 1322, 73 USPQ2d at 1228. The court further stated that the "range" disclosed in multiple prior art patents is "a distinction without a difference" from previous range cases which involved a range disclosed in a single patent since the "prior art suggested that a larger number of elongated grips in the weight plates was beneficial… thus plainly suggesting that one skilled in the art look to the range appearing in the prior art." Id.

Claim(s) 1-5, 9-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US-20080245430 (“the ‘430 publication”).
The ‘430 publication teaches as disclosed above and at least those teachings are incorporated by reference herein.
The ‘430 publication fails to explicitly teach surface area of the particle.
However, the ‘430 publication teaches overlapping particle size ranges such that one would expect similar surface area with these particle size ranges taught by the ‘430 publication and the ‘430 publication teaches that optimization of the particle can lead to improved properties. 
It would have been prima facie obvious to one having ordinary skill in the art to optimize the particle parameters such as size and surface area because the ‘430 publication teaches that the structure of the gold particle impacts the energy absorption.  One would expect success because the ‘430 publication suggests optimizing particles to improve properties.  Absent a showing that specific ranges of surface area are critical to a result, the surface area limitation is view as an result effective variable because as the particle size is optimized so is the surface area.

Conclusion
	No claims allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682.  The examiner can normally be reached on M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CLINTON A BROOKS/Primary Examiner, Art Unit 1622